Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant provides an amended abstract which has been approved by the Examiner.

The drawings were received on March 9, 2022.  These drawings are approved. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claim 1, applicant amended the claim and reasoned as to why the amended claim 1 to overcome the prior art. The arguments have been carefully considered. It appears that the prior art, Tomchak ‘198 in view of Yech ‘496 does not specifically teach or suggest “a front end of the connecting member (2) is provided with a connecting portion (21) and a limiting portion (22), a limiting fastener (211) is arranged on the connecting portion (21), and the connecting seat (3) is embedded in the shovel scoop; one section of an outer side wall of the limiting portion (22) and one section of an inner side wall of the connecting seat are formed into an accommodating cavity (33) in an enclosure mode, and one end of the shovel handle is insertable in the accommodating cavity (33) so as to fix the shovel handle and the connecting seat (3) together” in combination with other structural limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651